Order entered August 1, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01018-CV

                    IN RE PILOT TRAVEL CENTERS, LLC, Relator

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-09096

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   DAVID EVANS
                                                         JUSTICE